Citation Nr: 0830605	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-38 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a rash on the legs.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1972 to July 
1974 with subsequent periods of Army National Guard service; 
the veteran was again called to active duty service from 
October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2005, a 
statement of the case was issued in October 2005, and a 
substantive appeal was received in November 2005.

The veteran testified at a Travel Board hearing in February 
2008.  A transcript of that hearing is of record.

In February 2008, the veteran also submitted additional 
evidence to the Board, and executed a waiver of initial RO 
review of the new evidence.  The new evidence will therefore 
be considered in this decision.  38 C.F.R. § 20.1304 (2007).

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant is not shown to have engaged in combat. 

2.  The appellant has not provided sufficiently specific 
information to allow verification of any claimed in-service 
stressor events causally related to PTSD.

3.  The appellant's claimed in-service stressors have not 
been corroborated by official military records or any other 
credible supporting evidence.

4.  PTSD was not manifested during active duty service, nor 
is any current PTSD otherwise shown to be related to such 
service.

5.  A chronic disability manifesting in a recurring rash on 
the legs is not shown to have manifested during the veteran's 
active duty service or for many years thereafter, nor is any 
such disability shown to be otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2007).

2.  A chronic disability manifesting in a recurring rash on 
the legs was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In letters sent in December 2002, 
May 2003, June 2003, and January 2004, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that these letters were sent to 
the appellant prior to the May 2004 RO rating decision 
currently on appeal.  The VCAA notices were therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Several letters from the RO, most recently in February 2007, 
have informed the veteran that the RO attempted to obtain his 
service records, but learned that portions of those records 
may be unavailable and have not been obtained; a January 2007 
RO formal finding on the unavailability of the records is in 
the claims file.  The February 2007 letter details the RO's 
appropriate efforts to obtain the service medical records.  
The RO advised the veteran to obtain other forms of evidence 
to support his claim.  See Dixon v. Derwinski, 3 Vet. App. 
261 (1992) (holding that, where a veteran's service medical 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support his claim).  The 
RO asked the veteran to assist in reconstructing his service 
data by submitting additional information regarding his 
treatment during service.  The RO's correspondence also 
notified the veteran of alternative types of evidence to 
support his claims.

To the extent that the notice of alternative types of 
evidence may be deemed inadequate for any reason, the Board 
finds no prejudice in this case.  The veteran testified at 
his February 2008 Board hearing that he does not recall 
seeking any pertinent medical treatment during the period of 
service the claims are based upon.  There is no suggestion in 
the record that any additional sources of evidence have been 
left undeveloped. The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates.  The March 2006 VCAA letter was 
effectively timely, as it was issued prior to the most recent 
readjudication of this case in connection with the issuance 
of the March 2007 supplemental statement of the case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

The Board has considered whether a VA examination was 
required in this case, in regard to the PTSD and leg rash 
issues, under the duty to assist provisions codified at 38 
U.S.C.A. § 5103A(d) and by regulation found at 38 C.F.R. 
§ 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  Factors to consider in determining whether an 
examination is necessary include whether there is evidence of 
a current disability, and whether there is evidence that the 
disability may be associated with the veteran's military 
service but there is not sufficient medical evidence to make 
a decision on the claim.  Id.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran alleges that he has a recurring leg rash that is 
related to service.  However, there is no evidence to show 
that the claimed disorder manifested in service.  There is 
also no medical evidence of a currently diagnosed chronic 
pathology involving a leg rash at this time.  Nor is there 
any medical evidence suggesting any nexus between the 
veteran's reported recurring leg rash and his military 
service.  Thus, there is no requirement to obtain a VA 
medical examination in adjudicating this issue.  See 
McLendon, 20 Vet. App. at 85-86; see also Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003) (a veteran is required to 
show some causal connection between his disability and his 
military service).  With regard to the leg rash issue, the 
Board finds that VA has complied, to the extent required, 
with the 'duty to assist' requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e).

The Board also declines to obtain a VA examination with 
regard to the PTSD issue in this case.  Denial of service 
connection for PTSD in this case is based upon the absence of 
a verified PTSD stressor event during service and the absence 
of contemporaneous evidence indicating onset of the claimed 
disability during service.  Under these circumstances, no 
findings from a VA examination could substantiate the 
veteran's claim; a current VA examination report could not 
demonstrate significantly earlier onset of disability or 
verify the occurrence of a stressor event without resorting 
to pure speculation.  However, service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where 'no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

The Board notes that the RO was unable to develop evidence 
which might verify the occurrence of in-service stressor 
event in this case.  As discussed below, the veteran has not 
provided a sufficiently specific description of a claimed 
stressor event which might allow for a viable verification 
attempt. The RO specifically requested the necessary 
information in multiple PTSD questionnaires, most recently in 
May 2003.  However, the information provided by the veteran 
has not yet adequately identified a particular stressor 
event, distinct from general descriptions of the conditions 
of service, with sufficient specificity as to time, place, 
and circumstances to permit a viable verification effort.

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Finally, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Preliminarily, the Board notes that the entirety of the 
veteran's correspondence and his testimony at his February 
2008 Board hearing have clearly expressed his PTSD and leg 
rash claims on appeal as featuring disabilities which were 
caused or began during his time stationed in Saudi Arabia in 
1990 and 1991; the veteran does not contend that these 
disabilities are related to any other period of service.  
Thus, it is this period of service in Saudi Arabia which is 
primarily relevant to these claims; the Board will focus upon 
this period in this decision.

The Board again notes that a significant portion of the 
veteran's service records, including those which may have 
been generated when the veteran was stationed in Saudi Arabia 
in 1990-1991, are apparently missing and appear to be lost 
and unobtainable.  Under such circumstances, the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) 
[the Court declined to apply an 'adverse presumption' where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

PTSD

The veteran is claiming entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
question of whether the veteran engaged in combat, the phrase 
'engaged in combat with the enemy,' as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that the VA had adopted the 4th edition of the DSM-IV and 
noted that the major effect was that the criteria changed 
from an objective 'would evoke ... in almost anyone' standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard requiring exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

In claims for service connection for PTSD, the Board must 
determine whether the veteran has been properly diagnosed as 
having PTSD and currently suffers from PTSD associated with a 
specific corroborated in-service stressor event.  In this 
case, there are multiple medical documents of record which 
suggest a "probable PTSD" diagnosis, with more recent VA 
documents showing a "PTSD" assessment without substantial 
explanation.  No clear and specific clinical attribution of 
any PTSD pathology to a specific stressor event is presented 
in the evidence of record.  Even accepting that the veteran 
may have a current diagnosis of PTSD, the primary deficiency 
in the veteran's claim of entitlement to service connection 
for PTSD is the absence of any verified stressor linking a 
PTSD pathology to service.  The veteran has been unable to 
provide sufficiently specific information to allow for 
verification of any in-service stressor event.  Although the 
veteran has discussed the adverse conditions and stress he 
experienced during service in Saudi Arabia, the veteran has 
simply not identified at least one potential PTSD stressor 
event during service with sufficient specificity to allow a 
viable verification attempt.  Without verification, there can 
be no meaningful development of medical evidence to determine 
if any current PTSD can be clinically attributed to such a 
stressor event.

There is no contemporaneous evidence of any manifestation or 
treatment of PTSD in the service medical records; indeed, any 
service medical records associated with the veteran's period 
of service in Saudi Arabia are unavailable and the veteran 
has testified that he never sought any pertinent treatment 
during service.  The veteran's service medical records 
reflect that no acquired psychiatric disability manifested 
during any documented period service.  There is no indication 
suggestive of pertinent symptomatology, treatment, or 
diagnosis during service.

The veteran contends that his service in Saudi Arabia 
involved experiences which caused the development of PTSD.  
The veteran's May 2003 stressor statement cites that he 
"lost so much sleep" and "I was squad leader .... With 50 or 
60 more people running in and out all day.  It just screwed 
my nerves up."  The Board recognizes that the veteran's 
recollections reflect difficult circumstances, but the May 
2003 stressor statement does not specifically identify any 
particular stressor event in support his this claim.

The veteran's February 2008 Board hearing testimony expanded 
the veteran's contentions regarding the in-service 
experiences which be believes caused PTSD.  He again recalled 
"we were all wore out, they would call a scud alert, a scud 
alert that evening ... we had to [wear] that outfit and put in 
on, take it off and maybe an hour later, then put it on 
again."  The veteran also described "we tried to work on 
our vehicles and people were running out of the tents and 
stuff, it was hard, you couldn't rest...."  The veteran also 
described difficulties in his relationship with his platoon 
sergeant.

The February 2008 Board hearing testimony went on to discuss 
the veteran's experiences involving the conditions of a 
combat zone, although the veteran clearly testified that he 
did not personally participate in combat.  The veteran 
described that "when the war broke out, everybody was scared 
to death you know, at 4 o'clock in the morning, you'd have 
the smoke going, it was like the 4th of July, with bombs 
going off and stuff...."  The veteran explained recalling an 
instance when "everybody wanted to know what to do and I 
went up there to ask [my platoon sergeant], he was in the bed 
with his head covered up."  Concerning this incident, the 
veteran further described that "The boys wanted to shoot the 
plane down and everything else and one boy down there OD'd on 
some kind of drugs, I went there to check on him and he was 
lying under the sand, it was just something constant."  

The veteran further described that although he never was 
involved in direct combat in Saudi Arabia, he observed combat 
operations in the distance, "it sounded like thunder, you 
know, bombs going off, jets right over our heads and stuff, 
everyone was scared to death."  He also explained that he 
experienced significant stress from the emergence of a family 
emergency at the very conclusion of his time stationed in 
Saudi Arabia, which resulted in the veteran returning to the 
United States "about three weeks early."

Although the veteran provided information to identify some of 
the individuals involved in the recollections he has 
described, the veteran's testimony has primarily portrayed 
the difficulty of enduring the general conditions of being 
stationed in Saudi Arabia, with no sufficiently identified 
dates regarding particular occurrences which may be 
corroborable as stressor events with a records-based 
verification attempt.

The Board sympathizes with the veteran concerning the 
experiences he describes, but the veteran has not provided 
sufficiently specific detail for corroboration of any single 
qualifying stressor event; service connection cannot be 
granted for PTSD in the absence of an associated corroborated 
stressor event.  The Board acknowledges the veteran's 
credible descriptions of the difficult conditions of his 
service in Saudi Arabia.  However, the veteran has not 
provided corroborating evidence of any specific stressor 
event incident and has not identified the time, place, and 
circumstances of any such incident with sufficient 
specificity to permit a viable verification attempt.

Service connection for PTSD may only be warranted with 
demonstration of a corroborable specific in-service stressor.  
Although it is clear that the veteran served in Saudi Arabia 
at a time of war, this fact alone does not constitute a 
specific stressor for which service connection may be 
granted.  The Board emphasizes that mere presence in a combat 
zone is not sufficient, solely in and of itself, to support a 
claim of service connection for PTSD.  A stressor must 
consist of an event during service.  Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993).

The veteran's service personnel records do not reflect any 
combat-specific decorations, and the evidence of record does 
not otherwise demonstrate that the veteran engaged in combat 
with enemy forces.  The veteran himself does not contend 
otherwise.  The Board acknowledges the veteran's testimony 
regarding the general conditions experienced during service 
in Saudi Arabia.  Although the evidence shows that the 
veteran served in a combat zone, it is not sufficient to 
demonstrate that the veteran actually participated in combat 
in the capacity contemplated by 38 C.F.R. § 3.304(f).  The 
finding that the veteran is not shown to be a combat veteran 
for the purposes of 3.304(f) does not mean that the Board 
doubts that his service was in a combat zone nor does it mean 
that the Board doubts that the veteran served in difficult 
conditions.  The legal standard simply requires a showing of 
actual participation in combat, that he 'engaged in combat' 
against the enemy, in order to be entitled to the 3.304(f) 
presumption.

The fact that the veteran is not shown to be entitled to the 
3.304(f) presumption does not mean that the Board doubts that 
the veteran's service was hazardous and does not prevent the 
veteran from establishing entitlement to service connection 
for PTSD should he provide corroborating evidence of an in-
service stressor event.  The fact that the veteran does not 
benefit from the 3.304(f) presumption in this case only means 
that the Board cannot accept the veteran's uncorroborated lay 
statements as sufficient evidence of the occurrence of a 
stressor event which is claimed to have caused PTSD.  The 
outcome of this case could be different if the veteran 
identified any specific event and provided evidence to 
corroborate such an event which meets the applicable criteria 
and is determined by competent medical evidence to be a 
causal PTSD stressor.  The Board has no authority in this 
case to grant service connection for PTSD without a single 
identified specific stressor event verified by corroborating 
evidence.

There is no indication of a specific date, location, or 
circumstance sufficient to allow for any reasonable 
corroboration attempt with reference to pertinent records and 
reports of such incidents.  Unfortunately, the veteran's 
statements do not offer the type of detail and specificity of 
a particular stressor-event which might be reasonably 
corroborated.  The Board notes that the veteran's available 
service records, which do not include the period of time 
pertinent to this claim, are unable to otherwise offer 
corroboration of any such event.  The Board also notes that 
the veteran has been twice asked to complete a PTSD 
questionnaire, most recently in May 2003, which asked for 
specific dates and locations, but the veteran's statements, 
including his May 2003 completion of the questionnaire, have 
identified only "90/91 Desert Storm" and generally 
described the challenging conditions in which he served 
during that time.  The RO was unable to initiate a viable 
search for corroborating evidence which might assist the 
veteran, because the veteran has not provided sufficiently 
specific information as to the time and place of specific  
stressor events.

38 C.F.R. § 3.304(f) precludes the Board from granting this 
appeal without adequate verifying evidence of the stressor 
beyond the veteran's testimony.  It is not sufficient for a 
veteran to present consistent and credible testimony in order 
to prevail in a PTSD claim; the claimed stressor events must 
be independently verified by other adequate evidence.  The 
only significant evidence of in-service stressors in this 
care is, however, contained in the veteran's statements.  The 
Board may not consider such stressors to be verified.  
Consequently, absent probative objective supporting evidence 
to corroborate the occurrence of a specific stressor-event, 
an essential element for a grant of service connection for 
PTSD is not established.  The law simply does not offer any 
basis for granting service connection for PTSD without a 
specific corroborated stressor event.

In view of the foregoing, the Board concludes that there is 
no verified in-service stressor event for the purposes of 38 
C.F.R. § 3.304(f).  In this respect, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  That benefit sought on appeal 
must, accordingly, be denied.

Absent probative supporting evidence to corroborate the 
occurrence of a specific stressor-event, an essential element 
for a grant of service connection for PTSD is not 
established.  In view of the foregoing, the Board is 
compelled to conclude that the preponderance of the competent 
evidence is against service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Rash

The veteran contends that he currently suffers from a 
chronically recurring rash, described during his February 
2008 Board hearing testimony as periodically returning on his 
left leg.  The veteran testified that the rash first appeared 
during his period of service stationed in Saudi Arabia.  The 
Board again observes that there are no medical records 
available from the veteran's time stationed in Saudi Arabia; 
however, it is noted that the veteran's February 2008 hearing 
testimony expressly indicated that he never sought treatment 
for a rash during service.

Thus, the available evidence of record fails to show any 
contemporaneous documentation of the incurrence of the 
claimed rash during service.  However, just as significantly, 
the post-service medical evidence of record contains no 
contemporaneous suggestion of any symptoms or treatment for 
any rash for more than a decade following service.  The 
veteran's period of active duty military service ended in May 
1991, and the evidence of record does not suggest any 
manifestation of any complaints suggesting a rash until a 
January 2002 VA medical record; the January 2002 record shows 
the veteran's report of a "chronic rash from Gulf war" 
without any clinical findings in this regard.  This lengthy 
period of more than 10 years following service without 
contemporaneous evidence of complaint or treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Board observes, in passing, there the medical evidence of 
record contains no clinical diagnosis of any chronic 
pathology manifesting in a rash as the veteran describes; nor 
is there any medical evidence that a medical professional has 
ever observed an occurrence of the described rash.  
Regardless, even accepting the veteran's testimony that he 
has been experiencing a recurrent rash on his left leg, the 
evidence of record provides absolutely no basis for finding 
an etiological link between the rash and the veteran's 
military service; there is no contemporaneous documentation 
of any reference to the existence of a chronic rash until 
more than 10 years after the conclusion of the veteran's 
service, and there has yet to be any medical evidence that 
the rash has been medically attributed to any chronic 
pathology or medically related to the veteran's military 
service.  In light of the record, any opinion relating any 
reported rash to a chronic pathology and, in turn, relating 
that chronic pathology etiologically to the veteran's 
service, would certainly be speculative.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.

The Board acknowledges that, by advancing this claim, the 
veteran himself is asserting that he suffers from a recurring 
rash which is a chronic pathology causally linked to his 
military service.  However, while the veteran as a lay person 
is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

Thus, the preponderance of the evidence is against finding 
chronicity of symptoms or a causal link between the veteran's 
service and any recurring rash involving the veteran's legs.  
The Board is presented with an evidentiary record which does 
not show any suggestion of recurring rash symptoms during 
service or for over 10 years following service.  Service 
connection cannot be granted without evidence reasonably 
showing chronicity or a causal link between service and a 
current disability.

Because there is no suggestion of any recurring rash 
pathology in the available service records, and because of 
the substantial length of time following service prior to any 
contemporaneous evidence of any reported rash symptomatology, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a rash 
on the legs.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Service connection is not warranted for PTSD nor for a rash 
on the legs.  To these extents, the appeal is denied.


REMAND

The Board believes that a remand for additional development 
of the evidence of record is warranted with regard to the 
veteran's claim of entitlement to service connection for a 
back disability.  This determination is made in light of 
contemporaneous evidence of a possible back injury in the 
line of duty during service, and in light of the heightened 
burden upon VA in claims in which pertinent service medical 
records may be missing due to no fault of the veteran's.

The veteran claims entitlement to service connection for a 
back disability.  The veteran has primarily argued that he 
currently suffers from a back disability which was incurred 
in, or aggravated by, his duties during service stationed in 
Saudi Arabia in 1990 and 1991.  The Board notes that the 
veteran is currently diagnosed with at least one significant 
disability of the lumbar spine.  As discussed in a January 
2002 VA medical record, a January 2001 MRI of the lumbar 
spine revealed evidence of disc disease, and the veteran is 
currently diagnosed with degenerative disc disease of the 
lumbar spine.  Also, a July 2003 VA medical report suggests 
that the veteran may have a history of degenerative joint 
disease as well.

Significantly in this case, a September 1986 service medical 
record, from a period during which the veteran was on reserve 
duty, documents a potentially significant back injury during 
reserve training, manifesting in symptoms of lumbar pain.  
This September 1986 record shows that, at that time, the 
veteran complained of "pain in lower back since last Monday 
- Status he took his PT test Monday and back has been hurting 
since then."  The Board has given careful consideration to 
the medical impression noted in this September 1986 record: 
"Lower lumbar syndrome."

The Board finds that there is contemporaneous documentation 
of a possible back injury in the course of the veteran's 
reserve training.  Governing regulation provides that an 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement for 
evidence that a disability 'may be associated' with service 
is a 'low threshold' requirement.  McLendon v. Nicholson, 20 
Vet. App. 79, 83-86 (2006) (holding that a VA medical 
examination was required where there was a current 
disability, credible evidence of an in-service injury, 
medical opinions of record that found the current disability 
could have been caused by the in-service injury, and the 
Board did not find non-credible lay testimony regarding 
continuity of symptomatology).

The veteran's claim, consistent with his presentation of 
testimony in February 2008 at his Board hearing, is 
essentially that he injured his back during the PT test in 
1986, and experienced significant aggravation and 
exacerbation of his back symptomatology during his duty in 
Saudi Arabia in 1990-1991.  The veteran testified at his 
hearing that he continued to have back pain upon the 
conclusion of his military service.  Considering this, even 
acknowledging the June 1988 examination report which does not 
indicate a chronic back pathology at that time, the Board 
believes that reasonable medical questions regarding the 
veteran's claimed etiology of a chronic back disability 
remain.  The Board is not competent to address such questions 
without competent medical evidence that does so.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the questions of 
medical etiology raised by the record must be adequately 
addressed by a competent medical opinion.

Additionally, the veteran's hearing testimony appears to 
suggest that he sought VA treatment for his back pain 
relatively soon after his 1991 return from Saudi Arabia, yet 
there are no VA treatment records in the claims file from the 
1990's.  The veteran's hearing testimony further indicated 
that his back "went out" significantly while he was working 
around 1994.  Although there is some confusion in the record 
as to whether the veteran may have been actually attempting 
to refer to the otherwise documented work injury which 
occurred in January 2001, the Board finds that the veteran's 
hearing testimony reasonably suggests the possibility that 
there was VA treatment for back symptomatology prior to 2001.  
The 2001 medical reports of record are currently the earliest 
documentation of treatment in the claims folder.

In passing, the Board observes that a January 2002 VA 
treatment record transcribes information said to be from a 
January 2001 MRI report, but there is no copy of the original 
instance of the January 2001 report nor any other records 
from that period; this may further suggest the possibility 
that the veteran was treated at VA for back problems earlier 
than the earliest contemporaneous VA medical reports 
currently of record.

In light of the above, the Board believes that there remains 
some question as to whether any current back disability was 
incurred in or worsened due to the veteran's military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, further development of the evidence will be 
undertaken prior to the Board's final adjudication of the 
veteran's claim for service connection.  Therefore, in order 
to give the veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  
As the record includes a current diagnosis of a disability 
that may be service-connected, evidence suggesting a possible 
in-service back injury, and testimony that the veteran has 
complained of continuous symptoms of pain ever since service 
(which satisfies the 'low threshold' standard of McLendon), 
the Board believes that a VA examination for a medical 
opinion is warranted.  As the veteran's February 2008 
testimony reasonably raises the suggestion that there may be 
earlier pertinent VA treatment records than are currently 
contained in the claims folder, appropriate efforts to ensure 
that all available VA treatment records are obtained should 
also be undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request that the 
veteran identify possible dates and 
locations of VA treatment for his back, 
including with regard to treatment he 
described in his February 2008 hearing as 
taking place shortly following his 
separation from military service.  All 
appropriate reasonable actions to obtain 
any pertinent VA treatment reports not 
already in the claims file, or to confirm 
that no additional VA treatment records 
are available, should be undertaken.  In 
particular, the RO should determine 
whether there are any pertinent VA 
treatment records from earlier than 2001 
which may be outstanding and not yet 
associated with the claims folder.

2.  After the RO/AMC confirms that the 
claims folder contains all available 
pertinent VA treatment records, the RO/AMC 
should arrange for an appropriate VA 
medical examination to determine the 
nature, extent, and etiology of any 
current back disability which may be 
diagnosed for the veteran.  Following a 
review of the relevant medical evidence in 
the claims file, the medical history, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to respond to the following:

(a)  Please identify all current 
chronic disabilities diagnosed for the 
veteran's back.

(b)  Please opine as to whether it is 
at least as likely as not (50 percent 
or more likelihood) that any current 
back disability is causally related to 
the veteran's military service; in 
particular, please discuss the 
significance to the etiology, if any, 
of the September 1986 record suggesting 
a back injury in PT testing.

The examiner is requested to provide a 
rationale for any opinions expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  Following completion of the above, and 
any other development deemed necessary, 
the RO/AMC should readjudicate the 
veteran's claim for service connection for 
a back disability.  If the decision is 
adverse to the veteran, he and his 
representative should be provided an SSOC.  
A reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


